Exhibit 10.1
 


 
SUBSCRIPTION AGREEMENT
 
FOR
 
BIOSIG TECHNOLOGIES, INC.
 


 
_____________, 2015
 
BioSig Technologies, Inc.
c/o Laidlaw & Company (UK), Ltd. 546 Fifth Avenue, 5th Floor
New York, NY 10036
 
Ladies and Gentlemen:
 
1. Subscription. The undersigned (the “Purchaser”) will purchase the number of
units, each unit consisting of (a) one (1) share of Common Stock and (b) a
Warrant to purchase one half (0.5) of one (1) share of Common Stock (“Warrant”)
(collectively, the “Units” or “Securities”), of Biosig Technologies, Inc., a
Delaware corporation (the “Company”), set forth on the signature page to the
Subscription Agreement. The Securities are being offered (the “Offering”) by the
Company pursuant to the offering terms set forth in the Company’s Confidential
Private Placement Memorandum, dated October 14, 2015, as may be amended and/or
supplemented from time to time (the “Memorandum”).
 
The Securities are being offered on a “best efforts” basis up to the maximum of
$7,000,000.50 of Units (the “Maximum Offering Amount”) at a purchase price per
Unit of $1.50. The Securities may be sold at one or more closings of the
Offering (each a “Closing”, and, collectively, the “Closings”), at any time
during the Offering Period (defined hereafter). The minimum investment amount
that may be purchased by an Investor is one (1) Unit at a purchase price of
$1.50 (the “Investor Minimum Investment”). The subscription for the Securities
will be made in accordance with and subject to the terms and conditions of this
Subscription Agreement, the Memorandum and the Transaction Documents (as defined
below).
 
The Securities will be offered through December 31, 2015 commencing on the date
of the Memorandum (the “Initial Offering Period”), which period may be extended
by the Company and Laidlaw & Company (UK) Ltd. (“Laidlaw”) in their sole
discretion, without further notice to prospective investors by the Company to a
date not later than March 31, 2016 (the “Final Termination Date”), with this
additional period, together with the Initial Offering Period, being referred to
herein as the “Offering Period”. In the event that (i) subscriptions for the
Offering are rejected in whole (at the sole discretion of the Company or
Placement Agent), (ii) a Closing does not occur prior to the expiration of the
Initial Offering Period or, if extended, prior to the Final Termination Date or
(iii) the Offering is otherwise terminated by the Company, then the Escrow Agent
(as defined below) will refund all subscription funds held in the Escrow Account
(as defined below) to the persons who submitted such funds, without interest,
penalty or deduction. If a subscription is rejected in part (at the sole
discretion of the Company or the Placement Agent) and the Company accepts the
portion not so rejected, the funds for the rejected portion of such subscription
will be returned without interest, penalty, expense or deduction.
 
 
1

--------------------------------------------------------------------------------

 


The terms of the Offering are more completely described in the Memorandum and
such terms are incorporated herein in their entirety. Certain capitalized terms
used, but not otherwise defined herein, will have the respective meanings
provided in the Memorandum.
 
2. Payment. The Purchaser encloses herewith either a check payable to, or will
immediately make a wire transfer payment to, “Signature Bank, as Escrow Agent
for BioSig Technologies, Inc.,” in the full amount of the purchase price of the
Securities being subscribed for. Together with the check for or wire transfer of
the full purchase price, the Purchaser is delivering a completed and executed
Signature Page to this Subscription Agreement along with a completed and
executed Accredited Investor Certification, which are annexed hereto. Please
note that by executing the Subscription Agreement, you will be deemed to have
executed the Unit Purchase Agreement and Registration Rights Agreement (the Unit
Purchase Agreement, together with the Registration Rights Agreement and the
Warrant, are hereinafter referred to as the “Transaction Documents”, each of
which is attached to the Memorandum), and you will be treated for all purposes
as if you did sign each such Transaction Document, if and as applicable, and you
will be bound by the respective terms of each of them.
 
3. Deposit of Funds. All payments made as provided in Section 2 hereof by
Purchasers subscribing pursuant to the Memorandum will be deposited by the
Purchaser as soon as practicable with Signature Bank, as escrow agent (the
“Escrow Agent”), or such other escrow agent appointed by Laidlaw and the
Company, in a non-interest bearing escrow account (the “Escrow Account”). In the
event that the Company does not effect a Closing under the Unit Purchase
Agreement during the Offering Period, the Escrow Agent will refund all
subscription funds, without deduction and/or interest accrued thereon, and the
Company will return the subscription documents to each Purchaser. If the Company
rejects a subscription, either in whole or in part (at the sole discretion of
the Company or Placement Agent), the rejected subscription funds or the rejected
portion thereof will be returned promptly to such Purchaser without interest,
penalty, expense or deduction.


4. Acceptance of Subscription. The Purchaser understands and agrees that the
Company, in its sole discretion, reserves the right to accept this or any other
subscription for the Securities, in whole or in part, notwithstanding prior
receipt by the Purchaser of notice of acceptance of this or any other
subscription. The Company will have no obligation hereunder until the Company
executes and delivers to the Purchaser executed copies of the Transaction
Documents.


5. Representations and Warranties of the Purchaser. The Purchaser hereby
acknowledges, represents, warrants, and agrees as follows:
 
(a) None of the Securities are registered under the Securities Act of 1933, as
amended (the “Securities Act”), or any state securities laws. The Purchaser
understands that the offering and sale of the Securities is intended to be
exempt from registration under the Securities Act, by virtue of Section 4(a)(2)
thereof and the provisions of Regulation D promulgated thereunder, based, in
part, upon the representations, warranties and agreements of the Purchaser
contained in this Subscription Agreement and the Unit Purchase Agreement;
 
(b) The Purchaser and the Purchaser’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, “Advisors”), have
received and have carefully reviewed the Memorandum, this Subscription
Agreement, the Transaction Documents and all other documents requested by the
Purchaser or its Advisors, if any, and understand the information contained
therein, prior to the execution of this Subscription Agreement;
 
(c) Neither the Securities and Exchange Commission (the “Commission”) nor any
state securities commission has approved or disapproved of the Securities or
passed upon or endorsed the merits of the Offering or confirmed the accuracy or
determined the adequacy of the Memorandum. The Memorandum has not been reviewed
by any federal, state or other regulatory authority. Any representation to the
contrary may be a criminal offense;
 
 
2

--------------------------------------------------------------------------------

 


(d) All documents, records, and books pertaining to the investment in the
Securities including, but not limited to, all information regarding the Company
and the Securities, have been made available for inspection and reviewed by the
Purchaser and its Advisors, if any;
 
(e) The Purchaser and its Advisors, if any, have reviewed the Company’s filings
with the SEC, including but not limited to, the Company’s Quarterly Report on
Form 10-Q for the period ended June 30, 2015 and  the Company’s Annual Report on
Form 10-K for the period ended December 31, 2014.
 
(f) The Purchaser and its Advisors, if any, have had a reasonable opportunity to
ask questions of and receive answers from the Company’s officers and any other
persons authorized by the Company to answer such questions, concerning, among
other related matters, the Offering, the Securities, the Transaction Documents
and the business, financial condition, results of operations and prospects of
the Company and all such questions have been answered by the Company to the full
satisfaction of the Purchaser and its Advisors, if any;
 
(g) In evaluating the suitability of an investment in the Company, the Purchaser
has not relied upon any representation or other information (oral or written)
other than as stated in the Memorandum, the Transaction Documents or as
contained in documents so furnished to the Purchaser or its Advisors, if any, by
the Company in writing;
 
(h) The Purchaser is unaware of, is in no way relying on, and did not become
aware of the offering of the Securities through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television, radio or over
the Internet, in connection with the offering and sale of the Securities and is
not subscribing for the Securities and did not become aware of the Offering
through or as a result of any seminar or meeting to which the Purchaser was
invited by, or any solicitation of a subscription by, a person not previously
known to the Purchaser in connection with investments in securities generally;
 
(i) The Purchaser has taken no action which would give rise to any claim by any
person for brokerage commissions, finders’ fees or the like relating to this
Subscription Agreement or the transactions contemplated hereby (other than fees
to be paid by the Company to Laidlaw, as described in the Memorandum);
 
(j) The Purchaser, either alone or together with its Advisors, if any, has such
knowledge and experience in financial, tax, and business matters, and, in
particular, investments in securities, so as to enable it to utilize the
information made available to it in connection with the Offering to evaluate the
merits and risks of an investment in the Securities and the Company and to make
an informed investment decision with respect thereto;
 
(k) The Purchaser is not relying on the Company, Laidlaw or any of their
respective employees or agents with respect to the legal, tax, economic and
related considerations of an investment in any of the Securities and the
Purchaser has relied on the advice of, or has consulted with, only its own
Advisors;
 
(l) The Purchaser is acquiring the Securities solely for such Purchaser’s own
account for investment and not with a view to resale or distribution thereof, in
whole or in part. The Purchaser has no agreement or arrangement, formal or
informal, with any person to sell or transfer all or any part of any of the
Securities and the Purchaser has no plans to enter into any such agreement or
arrangement;
 
 
3

--------------------------------------------------------------------------------

 
 
(m) The Purchaser understands and agrees that purchase of the Securities is a
high risk investment and the Purchaser is able to afford an investment in a
speculative venture having the risks and objectives of the Company. The
Purchaser must bear the substantial economic risks of  the investment in the
Securities indefinitely because none of the Securities may be sold, hypothecated
or otherwise disposed of unless subsequently registered under the Securities Act
and applicable state securities laws or an exemption from such registration is
available. Legends will be placed on the certificates representing the
Securities to the effect that such securities have not been registered under the
Securities Act or applicable state securities laws and appropriate notations
thereof will be made in the Company’s books;
 
(n) The Purchaser has adequate means of providing for such Purchaser’s current
financial needs and foreseeable contingencies and has no need for liquidity from
its investment in the Securities for an indefinite period of time;
 
(o) The Purchaser is aware that an investment in the Securities involves a
number of very significant risks and has carefully read and considered the
matters set forth in the Memorandum and, in particular, the matters under the
caption “Risk Factors” therein and understands any of such risk may materially
adversely affect the Company’s operations and future prospects;
 
(p) The Purchaser is an “accredited investor” within the meaning of Regulation
D, Rule 501(a), promulgated by the Commission under the Securities Act and has
truthfully and accurately completed the Purchaser Questionnaire attached to this
Subscription Agreement and will submit to the Company such further assurances of
such status as may be reasonably requested by the Company;
 
(q) The Purchaser: (i) if a natural person, represents that the Purchaser has
reached the age of 21 and has full power and authority to execute and deliver
this Subscription Agreement and all other related agreements or certificates and
to carry out the provisions hereof and thereof; (ii) if a corporation,
partnership, or limited liability company, or association, joint stock company,
trust, unincorporated organization or other entity, represents that such entity
was not formed for the specific purpose of acquiring the Securities, such entity
is duly organized, validly existing and in good standing under the laws of the
state of its organization, the consummation of the transactions contemplated
hereby is authorized by, and will not result in a violation of state law or its
charter or other organizational documents, such entity has full power and
authority to execute and deliver this Subscription Agreement and all other
related agreements or certificates and to carry out the provisions hereof and
thereof and to purchase and hold the Securities, the execution and delivery of
this Subscription Agreement has been duly authorized by all necessary action,
this Subscription Agreement has been duly executed and delivered on behalf of
such entity and is a legal, valid and binding obligation of such entity; or
(iii) if executing this Subscription Agreement in a representative or fiduciary
capacity, represents that it has full power and authority to execute and deliver
this Subscription Agreement in such capacity and on behalf of the subscribing
individual, ward, partnership, trust, estate, corporation, or limited liability
company or partnership, or other entity for whom the Purchaser is executing this
Subscription Agreement, and such individual, partnership, ward, trust, estate,
corporation, or limited liability company or partnership, or other entity has
full right and power to perform pursuant to this Subscription Agreement and make
an investment in the Company, and represents that this Subscription Agreement
constitutes a legal, valid and binding obligation of such entity. The execution
and delivery of this Subscription Agreement will not violate or be in conflict
with any order, judgment, injunction, agreement or controlling document to which
the Purchaser is a party or by which it is bound;
 
(r) The Purchaser and its Advisors, if any, have had the opportunity to obtain
any additional information, to the extent the Company had such information in
its possession or could acquire it without unreasonable effort or expense,
necessary to verify the accuracy of the information contained in the Memorandum,
including, but not limited to, the terms and conditions of the Securities as set
forth therein, and the Transaction Documents and all other related documents
received or reviewed in connection with the purchase of the Securities and have
had the opportunity to have representatives of the Company provide them with
such additional information regarding the terms and conditions of this
particular investment and the financial condition, results of operations,
business and prospects of the Company deemed relevant by the Purchaser or its
Advisors, if any, and all such requested information, to the extent the Company
had such information in its possession or could acquire it without unreasonable
effort or expense, has been provided by the Company in writing to the full
satisfaction of the Purchaser and its Advisors, if any;
 
 
4

--------------------------------------------------------------------------------

 
 
(s) The Purchaser represents to the Company that any information which the
undersigned has heretofore furnished or is furnishing herewith to the Company is
complete and accurate and may be relied upon by the Company in determining the
availability of an exemption from registration under federal and state
securities laws in connection with the offering of securities as described in
the Memorandum;
 
(t) The Purchaser has significant prior investment experience, including
investment in non-listed and non-registered securities. The Purchaser has a
sufficient net worth to sustain a loss of its entire investment in the Company
in the event such a loss should occur. The Purchaser’s overall commitment to
investments which are not readily marketable is not excessive in view of the
Purchaser’s net worth and financial circumstances and the purchase of the
Securities will not cause such commitment to become excessive. This investment
is a suitable one for the Purchaser;
 
(u) The Purchaser is satisfied that it has received adequate information with
respect to all matters which it or its Advisors, if any, consider material to
its decision to make this investment;
 
(v) The Purchaser acknowledges that any and all estimates or forward-looking
statements or projections provided to the Purchaser by the Company were prepared
in good faith, but that the attainment of any such projections, estimates or
forward-looking statements cannot be guaranteed, will not be updated by the
Company and should not be relied upon;
 
(w) No oral or written representations have been made, or oral or written
information furnished, to the Purchaser or its Advisors, if any, in connection
with the offering of the Securities which are in any way inconsistent with the
information contained in the Memorandum;
 
(x) Within five (5) days after receipt of a request from the Company, the
Purchaser will provide such information and deliver such documents as may
reasonably be necessary to comply with any and all laws and ordinances to which
the Company is subject;
 
(y) THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OR THE SECURITIES LAWS OF CERTAIN STATES AND ARE BEING OFFERED AND SOLD IN
RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH
LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE
AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SAID ACT AND SUCH
LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE SECURITIES HAVE NOT
BEEN APPROVED OR DISAPPROVED BY THE COMMISSION, ANY STATE SECURITIES COMMISSION
OR ANY OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES
PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY
OF THE MEMORANDUM. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL;
 
(z) The Purchaser acknowledges that the Securities have not been recommended by
any federal or state securities commission or regulatory authority. In making an
investment decision, investors must rely on their own examination of the Company
and the terms of the Offering, including the merits and risks involved.
Furthermore, the foregoing authorities have not confirmed the accuracy or
determined the adequacy of this Subscription Agreement or the Memorandum. Any
representation to the contrary is a criminal offense. The Securities are subject
to restrictions on transferability and resale and may not be transferred or
resold except as permitted under the Securities Act and the applicable state
securities laws or pursuant to registration or exemption therefrom. Investors
should be aware that they will be required to bear the financial risks of this
investment for an indefinite period of time;
 
 
5

--------------------------------------------------------------------------------

 


(aa) (For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Purchaser or Plan
fiduciary (a) is responsible for the decision to invest in the Company; (b) is
independent of the Company and any of its affiliates; (c) is qualified to make
such investment decision; and (d) in making such decision, the Purchaser or Plan
fiduciary has not relied on any advice or recommendation of the Company or any
of its affiliates; and


(bb) The Purchaser has read in its entirety the Memorandum and the Transaction
Documents and all exhibits, annexes and schedules thereto, including, but not
limited to, all information relating to the Company and the Securities, and
understands to its full  satisfaction  all  information included in the
Transaction Documents and the Memorandum, including, but not limited to, the
section entitled “Risk Factors” in the Memorandum.


(cc) The Purchaser acknowledges that if he or she is a Registered Representative
of a Financial Industry Regulatory Authority (“FINRA”) member firm, he or she
must give such firm the notice required by the FINRA’s Rules of Fair Practice,
receipt of which must be acknowledged by such firm prior to an investment in the
Securities.


(dd) To effectuate the terms and provisions hereof, the Purchaser hereby
appoints the Placement Agent as its attorney-in-fact (and the Placement Agent
hereby accepts such appointment) for the purpose of carrying out the provisions
of the Escrow Agreement by and between the Company, the Placement Agent and
Signature Bank (the “Escrow Agreement”) including, without limitation, taking
any action on behalf of, or at the instruction of, the Purchaser and executing
any release notices required under the Escrow Agreement and taking any action
and executing any instrument that the Placement Agent may deem necessary or
advisable (and lawful) to accomplish the purposes hereof.  All acts done under
the foregoing authorization are hereby ratified and approved and neither the
Placement Agent nor any designee nor agent thereof shall be liable for any acts
of commission or omission, for any error of judgment, for any mistake of fact or
law except for acts of gross negligence or willful misconduct.  This power of
attorney, being coupled with an interest, is irrevocable while the Escrow
Agreement remains in effect.
 
(ee) The Purchaser represents that (i) the Purchaser was contacted regarding the
sale of the Securities by the Company or the Placement Agent (or another person
whom the Purchaser believed to be an authorized agent or representative thereof)
with whom the Purchaser had a prior substantial pre-existing relationship and
(ii) it did not learn of the offering of the Securities by means of any form of
general solicitation or general advertising, and in connection therewith, the
Purchaser did not (A) receive or review any advertisement, article, notice or
other communication published in a newspaper or magazine or similar media or
broadcast over television or radio, whether closed circuit, or generally
available; or (B) attend any seminar meeting or industry investor conference
whose attendees were invited by any general solicitation or general advertising.
 
(ff) The Purchaser understands, acknowledges and agrees with the Company that
this subscription may be rejected, in whole or in part, by the Company or the
Placement Agent, in their sole and absolute discretion, at any time before any
Closing notwithstanding prior receipt by the Purchaser of notice of acceptance
of the Purchaser’s subscription.
 
 
6

--------------------------------------------------------------------------------

 


6. Representations and Warranties of the Company. The representations and
warranties contained in Article III of the Unit Purchase Agreement to be entered
into by the Company and the Purchasers shall be incorporated herein by reference
and shall be deemed to be made under this Subscription Agreement.
 
7. Indemnification. The Purchaser agrees to indemnify and hold harmless the
Company, Laidlaw and each of their respective officers, directors, managers,
employees, agents, attorneys, control persons and affiliates from and against
all losses, liabilities, claims, damages, costs, fees and expenses whatsoever
(including, but not limited to, any and all expenses incurred in investigating,
preparing or defending against any litigation commenced or threatened) based
upon or arising out of any actual or alleged false acknowledgement,
representation or warranty, or misrepresentation or omission to state a material
fact, or breach by the Purchaser of any covenant or agreement made by the
Purchaser herein or in any other document delivered in connection with this
Subscription Agreement.
 
8. Irrevocability; Binding Effect. The Purchaser hereby acknowledges and agrees
that the subscription hereunder is irrevocable by the Purchaser, except as
required by applicable law, and that this Subscription Agreement will survive
the death or disability of the Purchaser and will be binding upon and inure to
the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns. If the Purchaser is
more than one person, the obligations of the Purchaser hereunder will be joint
and several and the agreements, representations, warranties and acknowledgments
herein will be deemed to be made by and be binding upon each such person and
such person’s heirs, executors, administrators, successors, legal
representatives and permitted assigns.
 
9. Modification. This Subscription Agreement will not be modified or waived
except by an instrument in writing signed by the party against whom any such
modification or waiver is sought.
 
10. Notices. Any notice or other communication required or permitted to be given
hereunder will be in writing and will be mailed by certified mail, return
receipt requested, or delivered against receipt to the party to whom it is to be
given (a) if to the Company, at the address set forth in the Unit Purchase
Agreement or (b) if to the Purchaser, at the address set forth on the signature
page hereof (or, in either case, to such other address as the party will have
furnished in writing in accordance with the provisions of this Section 10). Any
notice or other communication given by certified mail will be deemed given at
the time of certification thereof, except for a notice changing a party’s
address which will be deemed given at the time of receipt thereof.
 
11. Assignability. This Subscription Agreement and the rights, interests and
obligations hereunder are not transferable or assignable by the Purchaser and
the transfer or assignment of any of the Securities will be made only in
accordance with all applicable laws.
 
12. Applicable Law. This Subscription Agreement will be governed by and
construed under the laws of the State of New York as applied to agreements among
New York residents entered into and to be performed entirely within New York.
The parties hereto (1) agree that any legal suit, action or proceeding arising
out of or relating to this Subscription Agreement will be instituted exclusively
in New York State Supreme Court, County of New York, or in the United States
District Court for the Southern District of New York, (2) waive any objection
which the parties may have now or hereafter to the venue of any such suit,
action or proceeding, and (3) irrevocably consent to the jurisdiction of the New
York State Supreme Court, County of New York, and the United States District
Court for the Southern District of New York in any such suit, action or
proceeding. Each of the parties hereto further agrees to accept and acknowledge
service of any and all process which may be served in any such suit, action or
proceeding in the New York State Supreme Court, County of New York, or in the
United States District Court for the Southern District of New York and agrees
that service of process upon it mailed by certified mail to its address will be
deemed in every respect effective service of process upon it, in any such suit,
action or proceeding. THE PARTIES HERETO AGREE TO WAIVE THEIR RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS SUBSCRIPTION AGREEMENT OR ANY DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY.
 
 
7

--------------------------------------------------------------------------------

 
 
13. Blue Sky Qualification. The purchase of Securities pursuant to this
Subscription Agreement is expressly conditioned upon the exemption from
qualification of the offer and sale of the Securities from applicable federal
and state securities laws.
 
14. Use of Pronouns. All pronouns and any variations thereof used herein will be
deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons referred to may require.
 
15. Confidentiality. The Purchaser acknowledges and agrees that any information
or data the Purchaser has acquired from or about the Company not otherwise
properly in the public domain, was received in confidence. The Purchaser agrees
not to divulge, communicate or disclose, except as may be required by law or for
the performance of this Subscription Agreement, or use to the detriment of the
Company or for the benefit of any other person or persons, or misuse in any way,
any confidential information of the Company, including any trade or business
secrets of the Company and any business materials that are treated by the
Company as confidential or proprietary, including, without limitation,
confidential information obtained by or given to the Company about or belonging
to third parties.
 
16.  Miscellaneous.
 
(a) This Subscription Agreement, together with the Transaction Documents,
constitute the entire agreement between the Purchaser and the Company with
respect to the subject matter hereof and supersede all prior oral or written
agreements and understandings, if any, relating to the subject matter hereof.
The terms and provisions of this Subscription Agreement may be waived, or
consent for the departure therefrom granted, only by a written document executed
by the party entitled to the benefits of such terms or provisions.
 
(b) Each of the Purchaser’s and the Company’s representations and warranties
made in this Subscription Agreement will survive the execution and delivery
hereof and delivery of the Securities.
 
(c) Each of the parties hereto will pay its own fees and expenses (including the
fees of any attorneys, accountants, appraisers or others engaged by such party)
in connection with this Subscription Agreement and the transactions contemplated
hereby whether or not the transactions contemplated hereby are consummated.
 
(d) This Subscription Agreement may be executed in two or more counterparts each
of which will be deemed an original, but all of which will together constitute
one and the same instrument.
 
(e) Each provision of this Subscription Agreement will be considered separable
and, if for any reason any provision or provisions hereof are determined to be
invalid or contrary to applicable law, such invalidity or illegality will not
impair the operation of or affect the remaining portions of this Subscription
Agreement.
 
(f) Paragraph titles are for descriptive purposes only and will not control or
alter the meaning of this Subscription Agreement as set forth in the text.
 
 
8

--------------------------------------------------------------------------------

 
 
17. Signature Page. It is hereby agreed by the parties hereto that the execution
by the Purchaser of this Subscription Agreement, in the place set forth herein
below, will be deemed and constitute the agreement by the Purchaser to be bound
by all of the terms and conditions hereof as well as by the Unit Purchase
Agreement and each of the other Transaction Documents, and will be deemed and
constitute the execution by the Purchaser of all such Transaction Documents
without requiring the Purchaser’s separate signature on any of such Transaction
Documents.

 
 
 
 
9

--------------------------------------------------------------------------------

 
 
ANTI-MONEY LAUNDERING REQUIREMENTS

 
The USA PATRIOT Act
What is money laundering?
How  big  is  the  problem  and why is it important?
 
The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti-money laundering requirements
on brokerage firms and financial institutions. Since  April  24, 2002 all
brokerage firms have been required to have new, comprehensive anti-money
laundering programs.
 
To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.
 
 
Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate  sources  or activities. Money
laundering occurs in connection with a wide variety of crimes, including illegal
arms sales, drug trafficking, robbery, fraud, racketeering, and terrorism
 
The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.



 
What are we required to do to eliminate money laundering?
 
Under new rules required by the USA PATRIOT Act, our anti-money laundering
program must designate a special compliance officer, set up employee training,
conduct independent audits, and establish policies and procedures to detect and
report suspicious transaction and ensure compliance with the new laws.
As part of our required program, we may ask you to provide various
identification documents or other information.  Until you provide the
information or documents we need, we may not be able to effect any transactions
for you.

 


 


 
 
10

--------------------------------------------------------------------------------

 
 
BIOSIG TECHNOLOGIES, INC.
SIGNATURE PAGE TO
SUBSCRIPTION AGREEMENT
 
Purchaser hereby elects to purchase a total of                      units, each
unit consisting of (i) one (1) share of Common Stock and (ii) a Warrant to
purchase one half (0.5) of one (1) share of Common Stock (“Warrant”) (the
“Units”), at a purchase price of $1.50 per Unit, for an aggregate Subscription
Amount of $____________. (NOTE: to be completed by the Purchaser).




 

--------------------------------------------------------------------------------

If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:
 

     
Print Name(s)
 
Social Security Number(s)
           
Signature(s) of Purchaser(s)
 
Signature
           
Date
 
Address



 
If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:
 

     
Name of Partnership,
Corporation, Limited
Liability Company or Trust
 
Federal Taxpayer
Identification Number
           
By:
   
Name:
   State of Organization
Title:
               
Date
 
Address




AGREED AND ACCEPTED:
 
BIOSIG TECHNOLOGIES, INC.
 
 

By:         Name:   Date   Title:    

 
 
 
 
11

--------------------------------------------------------------------------------

 